DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on 11 July 2022.

Regarding Previous Claim Objections
Previous objection to claims 2, 9, 16 has been withdrawn in view of the amendment to the objected claims.

Terminal Disclaimer
The terminal disclaimer filed on 07 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,999,374 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Regarding Previous Double Patenting
Previous rejection of claims 1-20 has been withdrawn in view of the filing of the Terminal Disclaimer outlined above.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 3, 4, 7-17, 19-20 has been withdrawn in view of the amendment to the rejected claims.
Previous rejection on claim 18 has not been withdrawn. Refer to the corresponding section for further details.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 8-9] with respect to rejection of claim 1, 8, and 15 have been fully considered but are not persuasive.

Regarding claim 1, on pages 8-9, Applicants argue that prior art of record, Ross, Kubo and Kwon, fail to teach the newly incorporated limitations “identifying a client device based on the detecting the feature that corresponds with the event… [presenting] a notification that includes [an event indicator] at the client device [based on the set of attributes from the second data stream]” (not the same previous limitations for former claim 3).
The Examiner respectfully disagrees. Kubo, at Fig. 2, discloses an output display unit 16, which is further disclosed in Figs. 4A-4B, which displays a notification to users based on the detecting the feature of identifying/recognizing users corresponding with the event of storing utterance of expressions from the identified/recognized users. Hence, the notification includes an event indicator of presenting previous visits or restaurants recommendations [Paragraph 49]. Claim 1 is not providing further details of how the client device is being identified or any other feature that excludes Kubo from the Examiner’s interpretation, such as “identify a specific client device”, as argued but not claimed.

Nevertheless, for instant claim 3, based on the current amendment, Kwon is being excluded.

Regarding claims 8 and 15, these claims have been amended to incorporate similar limitations to those set forth in independent claim 1 and are rejected under similar reasonings.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-4, 7-11, 15-17 have been amended. Thus, claims 1-20 are presented for examination.

Claim Objections
Claims 3, 10, 17 are objected to because of the following informalities:

For claim 3:
In lines 3-4, there is a duplication of “the”.

For claim 10:
In lines 4-5, there is a duplication of “the”.

For claim 17:
In lines 4-5, there is a duplication of “the”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 18:
In line 4, “the map” lacks of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US Patent Application Publication No. 2018/0262724) in view of Kubo et al. (US Patent Application Publication No. 2019/0327590).

Regarding claim 1, Ross teaches a system (Fig. 2) comprising:
at least one sensor device mounted at a vehicle to generate sensor data comprising a plurality of data streams (camera 202 mounted on vehicle 204);
a memory (memories 108, 114, and internal memory of sensors [Paragraphs 5, 23]); and
one or more processors configured to perform operations ([Paragraph 5]) comprising:
accessing a first data stream from the plurality of data streams generated by a first sensor device mounted at the vehicle (upon triggering events, camera 202 starts recording data, thus accessing a first data stream [Paragraphs 5, 25-26]);
detecting a feature within the first data stream generated by the first sensor device mounted at the vehicle, the feature corresponding with an event (it is detected arrival of the vehicle 204 to a location; thus, being feature the detection of the aimed place, and being the event the arrival to said aimed place [Paragraphs 25-27]);
selecting a second sensor device mounted at the vehicle from among a plurality of sensor devices based on the event in response to the detecting the feature that corresponds with the event within the first data stream (hence, different sensors are selected and activated upon arrival of the vehicle to the aimed place such as secondary camera 226 [Paragraphs 25-27, 34]);
accessing a second data stream generated by the second sensor device (from secondary camera 226, generated data stream is accessed [Paragraph 34]), [
[
[.
However, Ross does not explicitly mention the second data stream comprising a set of attributes; identifying a client device based on the detecting the feature that corresponds with the event; and presenting a notification that includes an event indicator at the client device based on the set of attributes from the second data stream.
Kubo teaches, in a similar field of endeavor of vehicle systems, the following:
the second data stream comprising a set of attributes; identifying a client device based on the detecting the feature that corresponds with the event; and presenting a notification that includes an event indicator at the client device based on the set of attributes from the second data stream (upon an initial detection of event types (e.g. identification of users), second streams are considered, such as utterance of expressions, for determining eventual events/actions based on said utterance. Then, upon the determination of the utterance and being in compliance with current situations, an event indicator is presented to the users [Abstract | Figs. 1-6 | Paragraphs 51-52]. Additionally, Kubo, at Fig. 2, discloses an output display unit 16, which is further disclosed in Figs. 4A-4B, which displays a notification to users based on the detecting the feature of identifying/recognizing users corresponding with the event of storing utterance of expressions from the identified/recognized users. Hence, the notification includes an event indicator of presenting previous visits or restaurants recommendations [Paragraph 49]. Claim 1 is not providing further details of how the client device is being identified or any other feature that excludes Kubo from the Examiner’s interpretation, such as “identify a specific client device”, as argued but not claimed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Ross) by presenting an event indicator of second data stream (as taught by Kubo) for the purpose of providing information about boarding situations to occupants (Kubo – Paragraph 12).

Regarding claim 2, Kubo further teaches the system of claim 1, wherein the set of attributes include location data (as in Fig. 4B, ), and the presenting the event indicator based on the set of attributes from the second data stream includes: causing display of the event indicator at a position within a map image based on the location data (thus, in Fig. 4B, it is shown the map image representation of the event indicator).

Regarding claim 5, Ross further teaches the system of claim 1, he system of claim 1, wherein the first data stream comprises a video stream (video from camera 402), and the second data stream comprises an inertial data stream (further streaming determining whether the intruder was allowed or not to be present, or whether the intruder had a gun [Paragraph 38]).

Regarding claim 6, Ross further teaches the system of claim 1, wherein the feature includes a signal, the first data stream includes a video data stream (videos streaming from camera 202), and the detecting the feature that corresponds with the event type within the first data stream includes: receiving the signal via the video data stream (upon a detection of an intruder, camera starts recording/streaming [Paragraphs 6, 25, 38-41]); and activating the second data stream responsive to the receiving the signal via the video data stream (further streaming determining whether the intruder was allowed or not to be present, or whether the intruder had a gun [Paragraphs 6, 18, 25, 38-41]).

Regarding claim 7, Ross further teaches the system of claim 1, wherein the accessing the first data stream from the plurality of data streams occurs at a first network node (for example at device manager 404), and wherein the accessing the second data stream occurs at a second network node (a person having ordinary skills in the art would recognize that, since a plurality of sensors and devices are used, several network nodes are used in the disclosed system [Paragraphs 5, 6, 18, 25]).

Regarding claims 8, 9, 12-14, these claims are rejected as applied to claims 1, 2, 5-7, respectively.

Regarding claims 15, 16, 19, 20, these claims are rejected as applied to claims 1, 2, 5, 6, respectively.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US Patent Application Publication No. 2018/0262724) in view of Kubo et al. (US Patent Application Publication No. 2019/0327590) and further in view of Scoville et al. (US Patent Application Publication No. 2017/0291800).

Regarding claim 3, the combination of Ross and Kubo teaches all the limitations recited in claim 1.
However, the combination of Ross and Kubo does not explicitly mention the second sensor device corresponds with a device identifier, and the identifying the client device includes identifying the client device based on the device identifier associated with the second sensor device.
Scoville teaches, in a similar field of endeavor of sensing systems, the following:
the second sensor device corresponds with a device identifier, and the identifying the client device includes identifying the client device based on the device identifier associated with the second sensor device (for the disclosed system in Fig. 2, sensors 211 and 212 communicate with mobile-device/client-device 209-1 by way of identifier of the sensors 211/212, thus identifying the mobile device 209-1 based on said identifier [Paragraph 43]. Then, a person having ordinary skills in the art would recognize that, in Kubo, the output unit 16 is being selected based on the identification of the sensors that acquire the utterance).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Ross) by presenting an event indicator of second data stream (as taught by Kubo) by identifying a client device (as taught by Scoville) for the purpose of easy communication among devices within an environment (Scoville – Paragraph 3).

Regarding claim 10, this claim is rejected as applied to claim 3.

Regarding claim 17, this claim is rejected as applied to claim 3.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US Patent Application Publication No. 2018/0262724) in view of Kubo et al. (US Patent Application Publication No. 2019/0327590) and further in view of Kwon et al. (US Patent Application Publication No. 2017/0345283).

Regarding claim 4, the combination of Ross and Kubo teaches all the limitations recited in claim 1.
However, Ross does not explicitly mention wherein the presenting the event indicator that corresponds with the event includes operations further comprising: causing display of a graphical user interface that includes a presentation of the map image at a client device.
Kwon teaches, in a similar field of endeavor of video systems, the following:
wherein the presenting the event indicator that corresponds with the event includes operations further comprising: causing display of a graphical user interface that includes a presentation of the map image at a client device (Fig. 5 illustrates the displaying of an event with logs, time stamps, identifiers, from incidents).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Ross) by presenting an event indicator of second data stream (as taught by Kubo) by implementing device identifier and display (as taught by Kwon) for the purpose of showing users the different incidents in a practical manner (Kwon – Paragraph 3).

Regarding claim 11, this claim is rejected as applied to claim 4.

Regarding claim 18, this claim is rejected as applied to claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 27, 2022

/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633